' DAVIS, Circuit Justice.
It is objected that the Park Bank cannot sue in this court, because it is not a corporation created by the laws of the state of New York. So far as the right to sue is concerned, it can make no difference that the bank is authorized by congress instead of the legislature of New Tork. If it is created by law, has its lawful place of business in New York and nowhere else, and its corporators are citizens of the state, it can bring a suit m any circuit court of the United States outside of the state of New York. This was substantially decided by Chief Justice Marshall in Bank of U. S. v. Deveaux, 5 Cranch [9 U. S.] 61, but he held that it was a matter of proof whether all the corporators of the Bank of the United States lived in the state of Pennsylvania. This doctrine has been modified, and it is now held by the supreme court to be a presumption which cannot be rebutted, that if the corporation has a legal existence in the state, its individual members are citizens of the state. Ohio & Mississippi R. Co. v. Wheeler, 1 Black [66 U. S.] 286.
There is no question but the Park Bank was authorized by congress to transact business in New York and nowhere else, and it therefore follows, as' a legal presumption, that the shareholders of the bank are citizens of New York. If so, this suit can be maintained. Motion denied.